Name: Commission Regulation (EC) No 1200/2009 of 30 November 2009 implementing Regulation (EC) No 1166/2008 of the European Parliament and of the Council on farm structure surveys and the survey on agricultural production methods, as regards livestock unit coefficients and definitions of the characteristics (Text with EEA relevance)
 Type: Regulation
 Subject Matter: agricultural structures and production;  means of agricultural production;  farming systems;  information technology and data processing
 Date Published: nan

 15.12.2009 EN Official Journal of the European Union L 329/1 COMMISSION REGULATION (EC) No 1200/2009 of 30 November 2009 implementing Regulation (EC) No 1166/2008 of the European Parliament and of the Council on farm structure surveys and the survey on agricultural production methods, as regards livestock unit coefficients and definitions of the characteristics (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1166/2008 of the European Parliament and of the Council of 19 November 2008 on farm structure surveys and the survey on agricultural production methods and repealing Council Regulation (EEC) No 571/88 (1), and in particular Article 2, point (b) and Articles 7(4) and 11(7) thereof, Whereas: (1) Regulation (EC) No 1166/2008 establishes a new framework for the production of comparable Community statistics on the structure of agricultural holdings and for a survey on agricultural production methods. (2) Livestock unit coefficients are used instead of the actual number of animals in order to make comparable aggregations of different animal categories. (3) The livestock unit coefficients should be based on a common set of values to ensure comparability throughout the Community with regard to the application of coverage and precision requirements. (4) In accordance with Article 2, point (b) of Regulation (EC) No 1166/2008, it is necessary to adopt the livestock unit coefficients to be used for the farm structure surveys and for the survey on agricultural production methods. (5) In the interests of comparability, the terms contained in the list of characteristics must be understood and applied in a uniform manner throughout the Community. (6) In accordance with Article 7(4) of Regulation (EC) No 1166/2008, it is necessary to adopt the definitions of the characteristics to be used for the farm structure. (7) In accordance with Article 11(7) of Regulation (EC) No 1166/2008, it is necessary to adopt the definitions of the characteristics to be used for the survey of agricultural production methods. (8) Commission Decision 2000/115/EC of 24 November 1999 relating to the definitions of the characteristics, the list of agricultural products, the exceptions to the definitions and the regions and districts regarding the surveys on the structure of agricultural holdings (2) implements Council Regulation (EEC) No 571/88 (3). It is appropriate to replace that Decision by this Regulation. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee for Agricultural Statistics established by Council Decision 72/279/EEC (4), HAS ADOPTED THIS REGULATION: Article 1 The livestock unit coefficients to be used with regard to the application of coverage and precision requirements for the Community farm structure surveys and for the survey on agricultural production methods shall be set out in Annex I. Article 2 The definitions of the characteristics to be used for the Community farm structure surveys shall be as set out in Annex II. Article 3 The definitions of the characteristics to be used for the Community survey on agricultural production methods shall be as set out in Annex III. Article 4 Decision 2000/115/EC is repealed. Article 5 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 2009. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 321, 1.12.2008, p. 14. (2) OJ L 38, 12.2.2000, p. 1. (3) OJ L 56, 2.3.1988, p. 1. (4) OJ L 179, 7.8.1972, p. 1. ANNEX I LIVESTOCK UNIT COEFFICIENTS Bovine animals Under 1 year old 0,400 1 but less than 2 years old 0,700 Male, 2 years old and over 1,000 Heifers, 2 years old and over 0,800 Dairy cows 1,000 Other cows, 2 years old and over 0,800 Sheep and goats 0,100 Equidae 0,800 Pigs Piglets having a live weight of under 20 kg 0,027 Breeding sows weighing 50 kg and over 0,500 Other pigs 0,300 Poultry Broilers 0,007 Laying hens 0,014 Ostriches 0,350 Other poultry 0,030 Rabbits, breeding females 0,020 ANNEX II Definitions of the characteristics to be used for the Community farm structure surveys (1) I. GENERAL CHARACTERISTICS 1.01 Location of the holding The location of the agricultural holding is defined in Article 2(e) of the Council Regulation (EC) No 1166/2008. 1.01.01 Latitude (within an arc of 5 minutes or less) 1.01.02 Longitude (within an arc of 5 minutes or less) 1.02 Legal personality of the holding The legal personality of the holding depends on the status of the holder. 1.02.01 Is the legal and economic responsibility of the holding assumed by: 1.02.01.01 a natural person who is a sole holder, where the holding is independent? A single individual and natural person who is the holder of a holding which is not linked to any holdings of other holders, either by common management or similar arrangements. 1.02.01.01.01 If the answer to the previous question is yes, is this person (the holder) also the manager? 1.02.01.01.01.a If this person is not the manager, is the manager a member of the holder's family? 1.02.01.01.01.b If the manager is a member of the holder's family, is the manager the spouse of the holder? (2) 1.02.01.02 one or more natural persons who is/are a partner, where the holding is a group holding? Partner(s) of a group holding are natural persons owning, renting or otherwise managing together one agricultural holding or managing together their individual holdings as if they were one holding. Such cooperation must be either in conformity with the law or by written agreement. 1.02.01.03 a legal person? A legal entity other than a natural person but having the normal rights and duties of an individual, such as the ability to sue or to be sued (a general legal capacity of its own). 1.03 Type of tenure (in relation to the holder) and farming system 1.03.01 Utilised agricultural area: Utilised agricultural area is the total area taken up by arable land, permanent grassland, permanent crops and kitchen gardens used by the holding, regardless of the type of tenure or of whether it is used as a part of common land. Common land is the utilised agricultural area used by the agricultural holding but not belonging directly to it, i.e. on which common rights apply. The choice of implementation method to cover this common land is a matter for the Member States. 1.03.01.01 For owner farming Utilised agricultural area farmed by the holding and which is the property of the holder or farmed by him as usufructuary or heritable long-term leaseholder or under some other equivalent type of tenure. 1.03.01.02 For tenant farming Utilised agricultural area rented by the holding in return for a fixed rent agreed in advance (in cash, kind or otherwise), and for which there is a (written or oral) tenancy agreement. A utilised agricultural area is allocated to only one holding. If a utilised agricultural area is rented out to more than one holding during the reference year, it is normally allocated to the holding with which it is associated on the survey reference day or which used it for the longest period during the reference year. 1.03.01.03 For share farming or other modes (a) Share-farmed agricultural area is the utilised agricultural area (which may constitute a complete holding) farmed in partnership by the landlord and the sharecropper under a written or oral share-farming contract. The output (either economic or physical) of the share cropped area is shared between the two parties on an agreed basis. (b) Utilised agricultural area used under other modes of tenure is the utilised agricultural area not covered elsewhere under the previous items. 1.03.02 Organic farming Agricultural practices according to certain set standards and rules specified in (i) Council Regulation (EC) No 834/2007 (3) or, where applicable, in the most recent legislation; and (ii) the corresponding national rules for organic production. 1.03.02.01 The total utilised agricultural area of the holding on which organic farming production methods are applied and certified according to national or European Community rules That part of the utilised agricultural area of the holding on which the production is fully compliant with the principles of organic production at farm level, as set out in (i) Regulation (EC) No 834/2007 or, where applicable, in the most recent legislation; and (ii) the corresponding national rules for certification of organic production. 1.03.02.02 The total utilised agricultural area of the holding that is under conversion to organic farming production methods to be certified according to national or European Community rules That part of the utilised agricultural area of the holding on which organic farming methods are applied, but where the necessary transition period to be considered fully compliant with the principles of organic production at farm level as set out in (i) Regulation (EC) No 834/2007 or, where applicable, in the most recent legislation; and (ii) the corresponding national rules for certification of organic production has not yet been completed. 1.03.02.03 Area of the holding on which organic farming production methods according to national or European Community rules are either applied and certified or under conversion to be certified The utilised agricultural area of the holding on which organic farming production methods are either applied and certified or under conversion to be certified according to certain set standards and rules specified in (i) Regulation (EC) No 834/2007 or, where applicable, in the most recent legislation; and (ii) the corresponding national rules for organic production to be broken down by crop categories. Crops are defined in Section II. Land. 1.03.02.03.01 Cereals for the production of grain (including seed) 1.03.02.03.02 Dried pulses and protein crops for the production of grain (including seed and mixtures of cereals and pulses) 1.03.02.03.03 Potatoes (including early potatoes and seed potatoes) 1.03.02.03.04 Sugar beet (excluding seed) 1.03.02.03.05 Oil seed crops 1.03.02.03.06 Fresh vegetables, melons and strawberries 1.03.02.03.07 Pasture and meadow, excluding rough grazing 1.03.02.03.08 Fruit and berry plantations 1.03.02.03.09 Citrus plantations 1.03.02.03.10 Olives plantations 1.03.02.03.11 Vineyards 1.03.02.03.99 Other crops (fibre crops, etc.) 1.03.02.04 Organic production methods applied to animal production and certified according to national or European Community rules The numbers of animals which are reared on the holding where all or part of the animal production is fully compliant with the principles of organic production at farm level as set out in (i) Regulation (EC) No 834/2007 or, where applicable, in the most recent legislation; and (ii) the corresponding national rules for certification of organic production to be broken down by animal categories. Livestock are defined in Section III. Livestock. 1.03.02.04.01 Bovine animals 1.03.02.04.02 Pigs 1.03.02.04.03 Sheep and goats 1.03.02.04.04 Poultry 1.03.02.04.99 Other animals 1.03.03 Destination of the holding's production 1.03.03.01 Household consumes more than 50 % of the value of the final production of the holding The household is the family unit to which the holder belongs and in which the household's members share the same living accommodation, pool some, or all, of their income and wealth and consume certain types of goods and services collectively, mainly housing and food. Final production as referred to under this characteristic follows the definition of usable output in the agricultural economic accounts as set out in Regulation (EC) No 138/2004 of the European Parliament and of the Council (4). 1.03.03.02 Direct sale to final consumers represents more than 50 % of the total sales of the holding (2) Direct sale to final consumer means the sale by the holding of self-produced agricultural products, processed or not, directly to consumers for their own consumption. II. LAND The total area of the holding consists of the utilised agricultural area (arable land, permanent grassland, permanent crops and kitchen gardens) and other land (unutilised agricultural land, wooded area and other land). 2.01 Arable land Land worked (ploughed or tilled) regularly, generally under a system of crop rotation. Crop rotation is the practice of alternating annual crops grown on a specific field in a planned pattern or sequence in successive crop years so that crops of the same species are not grown without interruption on the same field. Normally the crops are changed annually, but they can also be multiannual. To distinguish arable land from permanent crops or permanent grassland, a threshold of five years is used. This means that if a plot is used for the same crop for five years or more, without in the meantime removing the preceding crop and establishing a new one, it is not considered arable land. 2.01.01 Cereals for the production of grain (including seed) All areas of cereals harvested dry for grain, regardless of use, shall be recorded here (including cereals used for renewable energy production). 2.01.01.01 Common wheat and spelt Triticum aestivum L. emend. Fiori et Paol., Triticum spelta L. and Triticum monococcum L. 2.01.01.02 Durum wheat Triticum durum Desf. 2.01.01.03 Rye Secale cereale L., including mixtures of rye and other cereals sown in the autumn (maslin). 2.01.01.04 Barley Hordeum vulgare L. 2.01.01.05 Oats Avena sativa L., including mixtures of oats and other cereals sown in the spring. 2.01.01.06 Grain maize Maize (Zea mays L.) harvested for grain. 2.01.01.07 Rice Oryza sativa L. 2.01.01.99 Other cereals for the production of grain Cereals sown in pure crops, harvested dry for grain, and that are not recorded elsewhere under the previous items. 2.01.02 Dried pulses and protein crops for the production of grain (including seed and mixtures of cereals and pulses) Crops sown and harvested mainly for their protein content. All areas of dried pulses and protein crops harvested dry for grain, regardless of use, shall be recorded here (including crops used for renewable energy production). 2.01.02.01 of which peas, field beans and sweet lupins Pisum sativum L., Vicia faba L., Lupinus spp., sown in pure crops, harvested dry for grain. 2.01.03 Potatoes (including early potatoes and seed potatoes) Solanum tuberosum L. 2.01.04 Sugar beet (excluding seed) Beta vulgaris L. intended for the sugar industry and alcohol production (including energy production). 2.01.05 Fodder roots and brassicas (excluding seed) Fodder beet (Beta vulgaris L.) and plants of the Brassicae family harvested mainly for animal feed, regardless whether it is the root or the stem, and other plants cultivated mainly for their roots for fodder, not mentioned elsewhere. 2.01.06 Industrial crops Crops that are normally not sold directly for consumption because they need to be industrially processed prior to final use. All harvested areas of industrial crops, regardless of use, shall be recorded here (including crops used for renewable energy production). 2.01.06.01 Tobacco Nicotiana tabacum L. 2.01.06.02 Hops Humulus lupulus L. 2.01.06.03 Cotton Gossypium spp., harvested for fibre as well as for oil-seeds. 2.01.06.04 Rape and turnip rape Brassica napus L. (partim) and Brassica rapa L. var. sylvestris (Lam.) Briggs, grown for the production of oil, harvested as dry grains. 2.01.06.05 Sunflower Helianthus annuus L., harvested as dry grains. 2.01.06.06 Soya Glycine max L. Merril, harvested as dry grains. 2.01.06.07 Linseed (oil flax) Linum usitatissimum L., varieties grown mainly for producing oil, harvested as dry grains. 2.01.06.08 Other oil seed crops Other crops grown mainly for their oil content, harvested as dry grains, which are not mentioned elsewhere. 2.01.06.09 Flax Linum usitatissimum L., varieties grown mainly for producing fibre. 2.01.06.10 Hemp Cannabis sativa L. 2.01.06.11 Other fibre crops Other plants grown mainly for their fibre content, not mentioned elsewhere. 2.01.06.12 Aromatic plants, medicinal and culinary plants Plants or parts of plants for pharmaceutical purposes, perfume manufacture or human consumption. Culinary plants are distinguished from vegetables in that they are used in small amounts and provide flavour rather than substance to food. 2.01.06.99 Other industrial crops not mentioned elsewhere Other industrial crops that have not been mentioned elsewhere. Areas of crops used exclusively for renewable energy production are included. 2.01.07 Fresh vegetables, melons and strawberries of which: 2.01.07.01 Outdoor or under low (not accessible) protective cover Fresh vegetables, melons and strawberries, outdoor or under low (non-accessible) cover. 2.01.07.01.01 Open field Fresh vegetables, melons and strawberries grown on arable land in rotation with other agricultural crops. 2.01.07.01.02 Market gardening Fresh vegetables, melons and strawberries grown on arable land in rotation with other horticultural crops. 2.01.07.02 Under glass or other (accessible) protective cover Crops, which for the whole of their period of growth or for the predominant part of it are covered by greenhouses or fixed or mobile high cover (glass or rigid or flexible plastic). 2.01.08 Flowers and ornamental plants (excluding nurseries) 2.01.08.01 Outdoor or under low (not accessible) protective cover Flowers and ornamental plants (excluding nurseries), outdoor or under low (not accessible) protective cover. 2.01.08.02 Under glass or other (accessible) protective cover Flowers and ornamental plants (excluding nurseries), which for the whole of their period of growth or for the predominant part of it are covered by greenhouses or fixed or mobile high cover (glass or rigid or flexible plastic). 2.01.09 Plants harvested green All green arable crops intended mainly for animal feed, grown in rotation with other crops and occupying the same parcel for less than five years (annual or multiannual fodder crops). Green crops used for renewable energy production are included. Crops not used on the holding but sold, either for direct use on other agricultural holdings or to industry, are included. 2.01.09.01 Temporary grass Grass plants for grazing, hay or silage included as a part of a normal crop rotation, lasting at least one crop year and less than five years, sown with grass or grass mixtures. The areas are broken up by ploughing or other tilling or the plants are destroyed by other means such as by herbicides before they are sown again. Mixtures of predominantly grass plants and other forage crops (usually leguminous), grazed, harvested green or as dried hay are included here. 2.01.09.02 Other plants harvested green Other annual or multiannual (less than five years) fodder crops. 2.01.09.02.01 Green maize All forms of maize (Zea mays L.) grown mainly for silage, which is not harvested for grain (whole cob, parts of or whole plant). This includes green maize directly consumed by animals (without silage) and whole cobs (grain, rachis, husk) harvested for feedstuff or silage as well as for renewable energy production. 2.01.09.02.02 Leguminous plants Leguminous plants grown and harvested green as the whole plant mainly for forage. Mixtures of predominantly leguminous (normally > 80 %) forage crops and grass plants, harvested green or as dried hay are included here. 2.01.09.02.99 Other plants harvested green not mentioned elsewhere Other arable crops intended mainly for animal fodder, harvested green, not mentioned elsewhere. 2.01.10 Arable land seed and seedlings Areas producing seeds and seedlings for sale, excluding cereals, rice, pulses, potatoes and oil seeds. 2.01.11 Other arable land crops Arable crops not included elsewhere. 2.01.12 Fallow land All arable land included in the crop rotation system, whether worked or not, but with no intention to produce a harvest for the duration of a crop year. The essential characteristic of fallow land is that it is left to recover, normally for the whole of a crop year. Fallow land may be: 1. bare land bearing no crops at all; 2. land with spontaneous natural growth, which may be used as feed or ploughed in; 3. land sown exclusively for the production of green manure (green fallow). All areas of arable land maintained in good agricultural and environmental conditions as set out in Article 5 of the Council Regulation (EC) No 1782/2003 (5) or, where applicable, in the most recent legislation, regardless of whether they are part of the crop rotation or not, are included. 2.01.12.01 Fallow land without any subsidies Fallow land for which no financial aid or subsidy is paid. 2.01.12.02 Fallow land subject to the payment of subsidies, with no economic use Fallow land for which the holding is entitled to financial aid. 2.02 Kitchen gardens Areas devoted to the cultivation of agricultural products intended for self-consumption by the holder and his household, normally separated off from the rest of the agricultural land, and recognisable as kitchen gardens. Only occasional surplus products coming from this area are sold off from the holding. All areas from which products are consistently sold on the market belong under other items, even if part of the production is consumed by the holder and his household. 2.03 Permanent grassland Land used permanently (for five years or more) to grow herbaceous forage crops, through cultivation (sown) or naturally (self-seeded), and that is not included in the crop rotation on the holding. The land can be used for grazing or mown for silage, hay or used for renewable energy production. 2.03.01 Pasture and meadow, excluding rough grazings Permanent pasture on good or medium quality soils. These areas can normally be used for intensive grazing. 2.03.02 Rough grazings Low yielding permanent grassland, usually on low quality soil, for example on hilly land and at high altitudes, usually unimproved by fertiliser, cultivation, reseeding or drainage. These areas can normally be used only for extensive grazing and are not normally mown or are mown in an extensive manner; they cannot support a large density of animals. 2.03.03 Permanent grassland no longer used for production purposes and eligible for the payment of subsidies Areas of permanent grassland and meadows no longer used for production purposes which, in line with Regulation (EC) No 1782/2003 or, where applicable, the most recent legislation, are maintained in good agricultural and environmental condition and are eligible for financial support. 2.04 Permanent crops Crops not grown in rotation, other than permanent grassland, which occupy the soil for a long period and yield crops over several years. 2.04.01 Fruit and berry plantations Areas containing trees, bushes and perennial berry plants other than strawberries for the production of fruit. Orchards may be of the continuous type with minimum spacing between trees or of the non-continuous type with wide spacing. 2.04.01.01 Fruit species, of which: 2.04.01.01.01 Fruit of temperate climate zones Fruit tree plantations which are traditionally cropped in temperate climates for producing fruits. 2.04.01.01.02 Fruit of subtropical climate zones Fruit tree plantations which are traditionally cropped in subtropical climates for producing fruits. 2.04.01.02 Berry species Berry plantations which are traditionally cropped both in temperate and subtropical climates for producing berries. 2.04.01.03 Nuts Nut tree plantations which are traditionally cropped in temperate and subtropical climates. 2.04.02 Citrus plantations Plantations of Citrus spp. 2.04.03 Olive plantations Plantations of Olea europea L. 2.04.03.01 Normally producing table olives Plantations of varieties normally grown for producing table olives. 2.04.03.02 Normally producing olives for oil production Plantations of varieties normally grown for producing olive oil. 2.04.04 Vineyards, of which normally producing: Plantations of Vitis vinifera L. 2.04.04.01 Quality wine Grape varieties normally grown for the production of wines with a protected designation of origin (PDO) which comply with the requirements (i) of Council Regulation (EC) No 479/2008 (6) or, where applicable, the most recent legislation; and (ii) the corresponding national rules. Grape varieties normally grown for the production of wines with a protected geographical indication (PGI) which comply with the requirements (i) of Regulation (EC) No 479/2008 or, where applicable, the most recent legislation; and (ii) the corresponding national rules. 2.04.04.02 Other wines Grape varieties normally grown for the production of wines other than PDO and PGI wines. 2.04.04.03 Table grapes Grape varieties normally grown for the production of fresh grapes. 2.04.04.04 Raisins Grape varieties normally grown for the production of raisins. 2.04.05 Nurseries Areas of young ligneous (woody) plants grown in the open air for subsequent transplantation: (a) vine and root-stock nurseries; (b) fruit tree and berries nurseries; (c) ornamental nurseries; (d) commercial nurseries of forest trees (excluding those for the holding's own requirements grown within woodland); (e) trees and bushes for planting in gardens, parks, at the roadside and on embankments (e.g. hedgerow plants, rose trees and other ornamental bushes, ornamental conifers), including in all cases their stocks and young seedlings. 2.04.06 Other permanent crops Open-air permanent crops other than those under the previous heading and in particular those used for plaiting or weaving, harvested generally every year. 2.04.06.01 of which Christmas trees (2) Trees planted for commercial purposes as Christmas trees on the utilised agricultural area. 2.04.07 Permanent crops under glass 2.05 Other land Other land includes unutilised agricultural land (agricultural land which is no longer farmed, for economic, social or other reasons, and which is not used in the crop rotation system), wooded area and other land occupied by buildings, farmyards, tracks, ponds, quarries, infertile land, rock, etc. 2.05.01 Unutilised agricultural land Area previously used as an agricultural area and, during the reference year of the survey, no longer worked for economic, social or other reasons and which is not used in the crop rotation system, i.e. land where no agricultural use is intended. This land could be brought back into cultivation using the resources normally available on an agricultural holding. 2.05.02 Wooded area Areas covered with trees or forest shrubs, including poplar plantations inside or outside woods and forest-tree nurseries grown in woodland for the holding's own requirements, as well as forest facilities (forest roads, storage depots for timber, etc.). 2.05.02.01 of which short rotation coppices Wooded areas managed for growing wooded plants, where the rotation period is 20 years or less. The rotation period is the time between the first sowing/planting of the trees and the harvest of the final product, where harvesting does not include normal management actions like thinning. 2.05.03 Other land (land occupied by buildings, farmyards, tracks, ponds, quarries, infertile land, rock, etc.) All those parts of the total area belonging to the agricultural holding which constitute neither utilised agricultural area, unutilised agricultural area nor wooded area. 2.06 Mushrooms, irrigated area, energy crops and genetically modified crops 2.06.01 Mushrooms Cultivated mushrooms grown in buildings which have been specially erected or adapted for growing mushrooms, as well as in underground premises, caves and cellars. 2.06.02 Irrigated area 2.06.02.01 Total irrigable area Total maximum utilised agricultural area which could be irrigated in the reference year using the equipment and the quantity of water normally available on the holding. 2.06.02.02 Total cultivated area irrigated at least once during the previous 12 months Area of crops which have actually been irrigated at least once during the 12 months prior to the reference day of the survey. 2.06.03 Energy crops (for the production of biofuels or other renewable energy) The production area of energy crops benefiting from the following support schemes under Regulation (EC) No 1782/2003:  the specific aid for energy crops (Article 88),  the payment linked to set-aside entitlement when production takes place on set-aside area (Article 55 or 56). Other areas used for the production of energy crops (notably benefiting of the payment linked to normal entitlement under the Single Payment Scheme or the Simplified Area Payment Scheme) are not covered. 2.06.03.01 of which on set-aside area The production area of energy crops benefiting of the payment linked to set-aside entitlement when production takes place on set-aside area (Council Regulation (EC) No 1782/2003, Article 55 or 56) 2.06.04 Genetically modified crops Genetically modified crops (GMC) mean any organism as defined in Article 2 of Council Directive 2001/18/EC (7) or, where applicable, the most recent legislation. III. LIVESTOCK Number of production animals that are in the direct possession or management of the holding on the reference day of the survey. The animals are not necessarily the property of the holder. These animals may be on the holding (on utilised agricultural areas or in animal housing used by the holding) or off it (on common grazings or in the course of migration, etc.). 3.01 Equidae Domestic animals belonging to the family Equidae, genus Equus (horses, asses, etc.). 3.02 Bovine animals Domestic animals of the species Bos Taurus and Bubalus bubalus, including hybrids like Beefalo. 3.02.01 Bovine animals, under one year old, male and female 3.02.02 Bovine animals, one but less than two years old, male 3.02.03 Bovine animals, one but less than two years old, female 3.02.04 Male bovine animals, two years old and over 3.02.05 Heifers, two years old and over Female bovine animals of two years old and over which have not yet calved. 3.02.06 Dairy cows Female bovine animals which have already calved (including those less than two years old) and which by reason of their breed or particular qualities are kept exclusively or principally to produce milk for human consumption or for processing into dairy products. 3.02.99 Other cows Female bovine animals which have already calved (including those less than two years old) and which by reason of their breed or particular qualities are kept exclusively or principally for the production of calves and whose milk is not intended for human consumption or for processing into dairy products. 3.03 Sheep and goats 3.03.1 Sheep (all ages) Domestic animals of the species Ovis aries. 3.03.01.01 Breeding females Ewes and ewe lambs put to the ram. 3.03.01.99 Other sheep All sheep other than breeding females. 3.03.02 Goats (all ages) Domestic animals of the subspecies Capra aegagrus hircus. 3.03.02.01 Breeding females Female goats which have already kidded and goats which have been mated. 3.03.02.99 Other goats All goats other than breeding females. 3.04 Pigs Domestic animals of the species Sus scrofa domesticus. 3.04.01 Piglets having a live weight of under 20 kilograms Piglets generally having a live weight of under 20 kilograms. 3.04.02 Breeding sows weighing 50 kilograms and over Female pigs weighing 50 kilograms and over intended for breeding purposes, regardless of whether they have farrowed or not. 3.04.99 Other pigs Pigs not specified elsewhere. 3.05 Poultry 3.05.01 Broilers Domestic animals of the species Gallus gallus which are kept for the production of meat. 3.05.02 Laying hens Domestic animals of the species Gallus gallus which have reached laying maturity and are kept for the production of eggs. 3.05.03 Other poultry Poultry not mentioned under Broilers or Laying hens. 3.05.03.01 Turkeys (2) Domestic animals of the species Meleagris. 3.05.03.02 Ducks (2) Domestic animals of the species Anas and Cairina moschata. 3.05.03.03 Geese (2) Domestic animals of the species Anser anser dom. 3.05.03.04 Ostriches (2) Ostriches (Struthio camelus). 3.05.03.99 Other poultry, not mentioned elsewhere (2) 3.06 Rabbits, breeding females Female rabbits (of the species Oryctolagus) for producing rabbits for meat and which have littered. 3.07 Bees Number of hives occupied by bees (Apis mellifera) kept for the production of honey. 3.99 Livestock not mentioned elsewhere Any production livestock not mentioned elsewhere in this section. IV. MACHINERY AND EQUIPMENT 4.01 IV. (i) Machinery (2) Motor vehicles and machinery used by the agricultural holding during the 12 months preceding the reference day of the survey. 4.01.01 Belonging exclusively to the holding Motor vehicles and machinery which are the sole property of the agricultural holding on the reference day of the survey. 4.01.01.a Four-wheel tractors, track-laying tractors, tool carriers All tractors with at least two axles and all other motor vehicles used as agricultural tractors. 4.01.01.b Cultivators, hoeing machines, rotary hoes and motor mowers Motor vehicles with one axle or without axle used in agriculture, horticulture and viticulture. 4.01.01.c Combine harvesters Machines for harvesting and threshing cereals, protein crops and oil seeds, seeds of legumes and grasses, etc., regardless of whether they are self-propelled, tractor-drawn or tractor-mounted. 4.01.01.d Other fully mechanised harvesters Machines, other than combine harvesters, for the continuous harvesting of sugar beets, potatoes or forage crops, regardless of whether they are self-propelled, tractor-drawn or tractor-mounted. 4.01.02 Machinery used by several holdings Motor vehicles and machinery used by the agricultural holding during the 12 months preceding the reference day of the survey but being the property of:  another agricultural holding (e.g. used under mutual aid arrangements or hired from a machinery hire syndicate), or  a cooperative association, or  two or more agricultural holdings jointly, or  a machinery group, or  an agricultural service supply agency. 4.01.02.a Four-wheel tractors, track-laying tractors, tool carriers 4.01.02.b Cultivators, hoeing machines, rotary hoes and motor mowers 4.01.02.c Combine harvesters 4.01.02.d Other fully mechanised harvesters 4.02 IV. (ii) Equipment 4.02.01 Equipment used for renewable energy production by type of energy source Equipment used by the agricultural holding for production of renewable energy during the 12 months ending on the reference day of the survey for the market (grid connected) or for own agricultural production (non-grid connected). Equipment situated on land belonging to the holding is excluded if the farmer is not involved in energy production, either through investment or active participation (i.e. just receives rent for the land). 4.02.01.01 Wind Equipment used by the agricultural holding for the production of renewable energy from wind. Wind energy is kinetic energy of wind exploited for electricity generation in wind turbines. Direct mechanical energy derived from wind is also included. 4.02.01.02 Biomass Equipment used by the agricultural holding for the production of renewable energy from biomass. Biomass is solid, liquid or gaseous organic, non-fossil material of biological origin used for the production of heat, electricity or transport fuels. 4.02.01.02.01 of which bio-methane Equipment used by the agricultural holding for the production of biogas from biomass. Biogas is a gas composed principally of methane and carbon dioxide produced by the anaerobic digestion of biomass. 4.02.01.03 Solar Equipment used by the agricultural holding for the production of renewable energy from solar radiation. Solar radiation is radiation exploited for hot water production and electricity generation. 4.02.01.04 Hydro-energy Equipment used by the agricultural holding for the production of renewable energy from hydropower. Hydropower is a potential and kinetic energy of water converted into electricity in hydroelectric plants. Direct mechanical energy derived from water is also included. 4.02.01.99 Other types of renewable energy sources Any equipment used by the agricultural holding for the production of renewable energy not mentioned elsewhere in this section. V. LABOUR FORCE 5.01 V. (i) Farm work on the holding Farm labour force The farm labour force of the holding includes all persons having completed their compulsory education (having reached school-leaving age) who carried out farm work on the holding during the 12 months ending on the reference day of the survey. Unless national legislation indicates the minimum age of full-time and part-time compulsory education, 15 years is to be taken as the conventional school-leaving age. Sole holders who do not carry out farm work on the holding are recorded in the survey, but are not counted in the Total farm labour force. All persons of retirement age who continue to work on the holding are included in the farm labour force. Persons working on the holding but employed by a third party or under mutual-aid arrangements (e.g. labour supplied by agricultural contractors or cooperatives) are not included. Farm work Farm work is considered as every type of work on the holding which contributes to either (i) the activities as defined in Annex I to the Regulation (EC) No 1166/2008; or (ii) the maintenance of the means of production; or (iii) activities directly derived from these productive actions. The time spent for on farm work on the holding The time spent for on farm work on the holding is the working time actually devoted to farm work for the holding, excluding work in the households of the holder or manager. Annual work unit (AWU) The full-time equivalent employment, i.e. the total hours worked divided by the average annual hours worked in full-time jobs in the country. Full-time means the minimum hours required by the national provisions governing contracts of employment. If these do not indicate the number of annual hours then 1 800 hours is to be taken as the minimum figure (225 working days of eight hours per day). 5.01.01 Holder The holder is the natural person, group of natural persons or legal person on whose account and in whose name the holding is operated and who is legally and economically responsible for the holding, i.e. who takes the economic risks of the holding. The holder can own the holding outright or rent it or be a hereditary long-term leaseholder or a usufructuary or a trustee. 5.01.01.01 Gender 5.01.01.02 Age 5.01.01.03 The farm work on the holding (apart from housework) 5.01.02 Manager Manager of the holding is the natural person responsible for the normal daily financial and production routines of running the holding concerned. 5.01.02.01 Gender 5.01.02.02 Age 5.01.02.03 The farm work on the holding (apart from housework) 5.01.02.04 Training of manager 5.01.02.04.a Agricultural training of manager Only practical agricultural experience Experience acquired through practical work on an agricultural holding. Basic agricultural training Any training courses completed at a general agricultural college and/or an institution specialising in certain subjects (including horticulture, viticulture, sylviculture, pisciculture, veterinary science, agricultural technology and associated subjects). A completed agricultural apprenticeship is regarded as basic training. Full agricultural training Any training course continuing for the equivalent of at least two years full-time training after the end of compulsory education and completed at an agricultural college, university or other institute of higher education in agriculture, horticulture, viticulture, sylviculture, pisciculture, veterinary science, agricultural technology or an associated subject. 5.01.02.04.b Vocational training undertaken by manager during the last 12 months (8) Vocational training is a training measure or activity provided by a trainer or a training institution which has as its primary objective the acquisition of new competencies related to the farm activities or activities related directly to the holding or the development and improvement of existing ones. 5.01.03 Members of sole holder's family carrying out farm work for the holding Members of the sole holder's family, including the spouse, who carry out farm work on the holding, but who do not necessarily live on the holding. Generally, the family members of the holder are the spouse, relatives in the ascending or descending line (including by marriage and by adoption) and brothers and sisters of the holder or his/her spouse. Two people living together as conjugal partners, without being married, are also treated as spouses. 5.01.03.01 Members of sole holder's family carrying out farm work for the holding: male  The farm work on the holding (apart from housework) 5.01.03.02 Members of sole holder's family carrying out farm work for the holding: female  The farm work on the holding (apart from housework) 5.01.04 Non-family labour regularly employed All persons doing farm work for and receiving any kind of remuneration (salary, wages, profits or other payments including payment in kind) from the agricultural holding, other than the holder and members of his family. Regularly employed labour force are persons who carried out farm work every week on the holding during the 12 months ending on the reference day of the survey, irrespective of length of the working week. Persons who worked regularly for part of that period, but were unable for any of the following reasons to work for the entire period, are also included: 1. special conditions of production on the holding (for example specialising in growing olives or grapes or fruit and vegetables in the open field or in fattening cattle on grass and only requiring labour for a limited number of months); 2. absence by reason of holidays, military service, sickness, accident or death; 3. commencement or cessation of employment with the holding (covers also the workers who stop working for one agricultural holding to start working for another during the 12 months before the reference day of survey); 4. complete stoppage of work on the holding due to accidental causes (flooding, fire, etc.). 5.01.04.01 Non-family labour regularly employed: male  The farm work on the holding (apart from housework) 5.01.04.02 Non-family labour regularly employed: female  The farm work on the holding (apart from housework) 5.01.05 Non-family labour employed on a non-regular basis: male and female Persons not regularly employed are the workers who did not work each week on the agricultural holding in the 12 months ending on the reference day of the survey for a reason other than those listed under non-family labour regularly employed. Number of working days carried out by non-regular non-family labour force is any day of such length that the worker is paid the salary or any kind of remuneration (wages, profits or other payments including payment in kind) for a full day's work, during which there is performed work of the kind normally carried out by a full-time agricultural worker. Days of leave and sickness do not count as working days. A full-time working day is the normal working day of regular workers employed on a full-time basis. 5.01.06 Total number of equivalent full-time working days of farm work during the 12 months preceding the day of the survey, not included under previous categories, undertaken on the holding by persons not employed directly by the holding (e.g. contractors' employees) All types of farm work undertaken on the holding for the holding by persons who are not directly employed by the holding, but are self-employed or employed by third parties, e.g. contractors or cooperatives. The number of hours worked must be converted into the equivalent number of days or weeks on a full-time basis. 5.02 V. (ii) Other gainful activities (non-farm work on the holding and work outside the holding) Other gainful activity is every activity carried out for remuneration (salary, wages, profits or other payment, including payment in kind, according to service rendered) other than the farm work defined under Section V. (i). The farm work carried out by the labour force of one agricultural holding for another agricultural holding is included. The information is collected only on the holdings where the holder is a natural person (i.e. where the holder is also the manager). Legal persons are excluded. Non-separable non-agricultural secondary gainful activities on the holding are excluded as they are included in farm work. Major occupation Activities which occupy more time than the farm work done for the holding. Subsidiary occupation Activities which occupy less time than the farm work done for the holding. 5.02.01 Other gainful activities of the holder who is also the manager: 5.02.01.01 As his/her major occupation 5.02.01.02 As his/her subsidiary occupation If other gainful activities are carried out 5.02.01.03 Activities directly related to the holding 5.02.01.04 Activities not directly related to the holding 5.02.02 Other gainful activities of the spouse of the sole holder: 5.02.02.01 As his/her major occupation 5.02.02.02 As his/her subsidiary occupation If other gainful activities are carried out 5.02.02.03 Activities directly related to the holding 5.02.02.04 Activities not directly related to the holding 5.02.03 Other gainful activities of the other members of the sole holder's family: 5.02.03.01 As his/her major occupation 5.02.03.02 As his/her subsidiary occupation If other gainful activities are carried out 5.02.03.03 Activities directly related to the holding 5.02.03.04 Activities not directly related to the holding 5.02.04 Non-family labour force, employed directly on a regular basis and involved in other gainful activities that are directly related to the holding 5.02.04.01 As his/her major occupation 5.02.04.02 As his/her subsidiary occupation VI. OTHER GAINFUL ACTIVITIES OF THE HOLDING (DIRECTLY RELATED TO THE HOLDING) 6.01 VI. (i) List of other gainful activities Other gainful activities of the holding comprise all activities other than farm work, directly related to the holding and having an economic impact on the holding. Activities directly related to the holding means activities where either the resources of the holding (area, buildings, machinery, etc.) or its products are used in the activity. If only the farm labour force (family and non-family) and no other resources of the holding are used, the workers are seen as working under two separate arrangements, and these other gainful activities are thus not seen as being directly related to the holding. Non-agricultural as well as agricultural work for other holdings is included. Gainful activities in this context mean active work; pure financial investments are therefore excluded. Renting out the land for diverse activities without being further involved in these activities is also excluded. 6.01.01 Tourism, accommodation and other leisure activities All activities in tourism, accommodation services, showing the holding to tourists or other groups, sport and recreation activities etc. where either land, buildings or other resources of the holding are used. 6.01.02 Handicraft Handicraft items either manufactured on the holding by the holder or the family members, or by non-family labour force, provided that they are also carrying out farm work, regardless of how the products are sold. 6.01.03 Processing of farm products All processing of a primary agricultural product to a processed secondary product on the holding, regardless of whether the raw material is produced on the holding or bought from outside. This includes processing meat, making cheese, etc. All processing of farm products belongs to this item unless the processing is regarded as a part of agricultural activity. Wine processing and olive oil production are therefore excluded unless the bought-in proportion of wine or olive oil is significant. 6.01.04 Production of renewable energy Producing renewable energy for the market including biogas, biofuels or electricity, by wind turbines, other equipment or from agricultural raw materials. Renewable energy produced only for the holding's own use is not included here. 6.01.05 Wood processing (e.g. sawing) The processing of raw wood on the holding for the market (sawing timber, etc.). 6.01.06 Aquaculture Production of fish, crayfish etc. on the holding. Activities involving only fishing are excluded. 6.01.07 Contractual work (using production means of the holding) Contractual work using the equipment of the holding, differentiating between work that is inside or outside the agricultural sector, e.g. clearing snow, haulage work, landscape maintenance, agricultural and environmental services etc. 6.01.07.01 Agricultural (for other holdings) 6.01.07.02 Non-agricultural 6.01.08 Forestry Forestry work using both the farm labour force and the machinery and equipment of the holding generally used for agricultural purposes. 6.01.99 Other Other gainful activities directly related to the holding not mentioned elsewhere. 6.02 VI. (ii) Importance of the other gainful activities directly related to the holding 6.02.01 Percentage of the final output of the holding Share of the turnover of other gainful activities directly related to the holding in the total turnover of the holding (including direct payments). VII. SUPPORT FOR RURAL DEVELOPMENT 7.01 Holding benefited from one of the following rural development measures during the last three years Information is to be collected on whether or not the holding has benefited from one of the following rural development measures during the last three years according to certain set standards and rules specified in Council Regulation (EC) No 1698/2005 (9) or, where applicable, the most recent legislation. 7.01.01 Use of advisory services Article 24 of Regulation (EC) No 1698/2005: Use of advisory services. 7.01.02 Modernisation of agricultural holdings Article 26 of Regulation (EC) No 1698/2005: Modernisation of agricultural holdings. 7.01.03 Adding value to agricultural and forestry products Article 28 of Regulation (EC) No 1698/2005: Adding value to agricultural and forestry products. 7.01.04 Meeting standards based on Community legislation Article 31 of Regulation (EC) No 1698/2005: Meeting standards based on Community legislation. 7.01.05 Participation of farmers in food quality schemes Article 32 of Regulation (EC) No 1698/2005: Participation of farmers in food quality schemes. 7.01.06 Natura 2000 payments for agricultural area Article 38 of Regulation (EC) No 1698/2005: Natura 2000 payments. 7.01.07 Payments linked to the Water Framework Directive Article 38 of Regulation (EC) No 1698/2005: Payments linked to Directive 2000/60/EC of the European Parliament and of the Council (10). 7.01.08 Agri-environment payments Article 39 of Regulation (EC) No 1698/2005: Agri-environment payments. 7.01.08.01 of which in the framework of organic farming Article 39 of Regulation (EC) No 1698/2005: Agri-environment payments and where the holding practises agriculture according to certain set standards and rules specified in Regulation (EC) No 834/2007. 7.01.09 Animal welfare payments Article 40 of Regulation (EC) No 1698/2005: Animal welfare payments. 7.01.10 Diversification into non-agricultural activities Article 53 of Regulation (EC) No 1698/2005: Diversification into non-agricultural activities. 7.01.11 Encouragement of tourism activities Article 55 of Regulation (EC) No 1698/2005: Encouragement of tourism activities. (1) The basic definitions of the agricultural holding and livestock unit are set out in Article 2 of Regulation (EC) No 1166/2008. (2) Not to be provided in 2010. (3) OJ L 189, 20.7.2007, p. 1. (4) OJ L 33, 5.2.2004, p. 1. (5) OJ L 270, 21.10.2003, p. 1. (6) OJ L 148, 6.6.2008, p. 1. (7) OJ L 106, 17.4.2001, p. 1. (8) Not to be provided in 2013. (9) OJ L 277, 21.10.2005, p. 1. (10) OJ L 327, 22.12.2000, p. 1. ANNEX III Definitions of the characteristics to be used for the Community survey on agricultural production methods I. TILLAGE METHODS 1.01 Conventional tillage (mouldboard plough or disc plough) Arable land treated by conventional tillage which involves inversion of the soil, normally with a mouldboard or a disc plough as the primary tillage operation, followed by secondary tillage with a disc harrow. 1.02 Conservation tillage (low tillage) Arable land treated by conservation (low) tillage, which is a tillage practice or system of practices that leaves plant residues (at least 30 %) on the soil surface for erosion control and moisture conservation, normally by not inverting the soil. 1.03 Zero tillage (direct seeding) Arable land on which no tillage is applied between harvest and sowing. II. SOIL CONSERVATION 2.01 Soil cover in winter The way the arable land is covered with plants or residues or is left bare in the winter. 2.01.01 Normal winter crop Arable land on which crops are sown in the autumn and growing during the winter (normal winter crops, such as winter wheat), normally harvested or used for grazing. 2.01.02 Cover crop or intermediate crop Arable land on which plants are sown specifically to reduce the loss of soil, nutrients and plant protection products during the winter or other periods when the land would otherwise be bare and susceptible to losses. The economic interest of these crops is low, and the main goal is soil and nutrient protection. Normally they are ploughed in during spring before sowing another crop, and are not harvested or used for grazing. 2.01.03 Plant residues Arable land covered with the plant residues and stubble of the previous crop season during winter. Intermediate and cover crops are excluded. 2.01.04 Bare soil Arable land that is ploughed or otherwise tilled in autumn and is not sown or covered during winter with any plant residues, remaining bare until the pre-seeding or seeding agro-technical operations in the following spring period. 2.02 Crop rotation 2.02.01 Share of arable area out of planned crop rotation Arable land that is cultivated with the same crop for three years or more consecutively and which is not part of a planned crop rotation. Crop rotation is the practice of alternating annual crops grown on a specific field in a planned pattern or sequence in successive crop years so that crops of the same species are not grown without interruption on the same field. If the same crop is grown continuously, the term monoculture can be used to describe the phenomenon. III. LANDSCAPE FEATURES 3.01 Linear elements maintained by farmer during the last three years Linear elements are continuous man-made rows of trees, shrubs or bushes, stonewalls, etc., in general representing a field boundary. 3.01.a Hedges Rows of shrubs or bushes forming a hedge, sometimes with a central row of trees. 3.01.b Tree lines Continuous linear of woody vegetation, usually forming field boundaries within agricultural land or alongside roads or water courses. 3.01.c Stonewalls Man-made structures of brick or stone e.g. dry stone and mortared walls. 3.02 Linear elements established during the last three years 3.02.a Hedges 3.02.b Tree lines 3.02.c Stonewalls IV. ANIMAL GRAZING 4.01 Grazing on the holding 4.01.01 Area grazed during the reference year The total area of pastures owned, rented or otherwise allocated to the agricultural holding on which animals were kept for grazing during the reference year. 4.01.02 Amount of time for which animals are outdoors on pasture The number of months for which animals have been grazing on pastures owned, rented or otherwise allocated to the agricultural holding during the reference year. 4.02 Common land grazing Common land is the land not belonging directly to agricultural holding but on which common rights apply. It can consist of pasture, horticultural or other land. In general terms, common land is utilised agricultural area owned by a public authority (state, parish, etc.) over which another person is entitled to exercise rights of common, and these rights are generally exercisable in common with others. 4.02.01 Total number of animals grazing on common land 4.02.02 Amount of time for which animals are grazing on common land The number of months for which animals have been grazing on common pastures during the reference year. V. ANIMAL HOUSING 5.01 Cattle 5.01.01 Stanchion-tied stable  with solid dung and liquid manure Animal houses where the animals are tied to their places and are not allowed to move freely and where the manure is normally removed mechanically outside the building as solid dung/farmyard manure. 5.01.02 Stanchion tied stable  with slurry Animal houses where the animals are tied to their places and are not allowed to move freely and where the manure and urine drop down below the floor into a pit, where they form slurry. 5.01.03 Loose housing  with solid dung and liquid manure Animal houses where the animals are allowed to move freely and where the manure is normally removed mechanically outside the building as solid dung/farmyard manure. 5.01.04 Loose housing  with slurry Animal houses where the animals are allowed to move freely and where the manure and urine drop down below the floor into a pit, where they form slurry or where it may be scraped from concrete passageways and collected in storage tanks or lagoons, along with slurry deposited on outside yards. 5.01.99 Other All types of animal houses not fitting the descriptions above. 5.02 Pigs 5.02.01 On partially slatted floors Animal houses where the floor is partially slatted; i.e. part of the floor has slats where the manure and urine drop down below the floor into a pit, where they form slurry. 5.02.02 On completely slatted floors Animal houses where the floor is fully slatted; i.e. the floor has slats where the manure and urine drop down below the floor into a pit, where they form slurry. 5.02.03 On straw-beds (deep litter-loose housing) Animal houses where the floor is covered with a thick layer of litter (straw, peat, sawdust, or other similar material binding the manure and urine) that is removed only at intervals that may be several months apart. 5.02.99 Other All types of animal houses not fitting the descriptions above. 5.03 Laying hens 5.03.01 On straw-beds (deep litter-loose housing) Housing where the floor is covered with a thick layer of litter (straw, peat, sawdust, or other similar material binding the manure) that is removed only at intervals that may be several months apart. 5.03.02 Battery cage (all types) Housing where the laying hens are kept in cages, one or more in each. 5.03.02.01 Battery cage with manure belt Battery cages where the manure is removed mechanically by a belt below the cages to outside the building to form solid dung/farmyard manure. 5.03.02.02 Battery cage with deep pit Battery cages where the manure falls into a deep pit beneath cages where it forms slurry. 5.03.02.03 Battery cage with stilt house Battery cages where the manure falls on the floor below the cages where it forms solid dung/farmyard manure and is mechanically removed regularly. 5.03.99 Other All types of housing not fitting the descriptions above. VI. MANURE APPLICATION 6.01 Utilised agricultural area on which solid/farmyard manure is applied 6.01.01 Total The total utilised agricultural area of the holding on which solid dung/farmyard manure was applied in the reference year. 6.01.02 With immediate incorporation The total utilised agricultural area of the holding on which the applied manure has been mechanically incorporated into the soil using techniques which enable it to be incorporated immediately. 6.02 Utilised agricultural area on which slurry is applied 6.02.01 Total The total utilised agricultural area of the holding on which slurry was applied in the reference year. 6.02.02 With immediate incorporation or injection The total utilised agricultural area of the holding on which the applied slurry has been mechanically incorporated into the soil using techniques which enable it to be incorporated immediately or into which the slurry has been directly injected during its application. 6.03 Percentage of the total produced manure exported from the holding The amount of the manure and slurry sold, or otherwise removed from the holding, estimated as a percentage of the total amount of manure and slurry produced on the holding in the reference year. VII. MANURE STORAGE AND TREATMENT FACILITIES 7.01 Storage facilities for: 7.01.01 Solid dung Solid dung storage facilities on an impermeable surface with run-off containment, with or without a roof. Solid dung is excrement (with or without litter) of domestic animals, possibly including a small amount of urine. 7.01.02 Liquid manure Watertight tank, open or covered, or a lined lagoon for storage of liquid manure. Liquid manure is urine from domestic animals, possibly including a small amount of excrement and/or water. 7.01.03 Slurry Watertight tank, open or covered, or a lined lagoon for storage of slurry. Slurry is manure in liquid form, that is to say a mixture of excrements and urine of domestic animals, possibly including water and/or a small amount of litter. 7.01.03.01 Slurry tank Tank, usually made of impermeable material, used for the storage of slurry. 7.01.03.02 Lagoon A pit dug in the soil, usually lined, used for the storage of slurry. 7.02 Are the storage facilities covered? Storage facilities for manure covered in such a way (e.g. concrete lid, tent, tarpaulin, etc.) that they are protected from rain or other precipitation and can reduce ammonia emissions. Solid dung Liquid manure Slurry VIII. IRRIGATION 8.01 Irrigated area 8.01.01 Average irrigated area the last three years The average utilised agricultural area of the holding which has been irrigated during the last three years, including the reference year. 8.01.02 Total cultivated area irrigated at least once during the previous 12 months Area of crops which have actually been irrigated at least once during the 12 months prior to the reference day of the survey, to be broken down by crop categories. The crops are defined in Section II. Land. 8.01.02.01 Cereals for the production of grain (including seed) (excluding maize and rice) 8.01.02.02 Maize (grain and green) 8.01.02.03 Rice 8.01.02.04 Dried pulses and protein crops for the production of grain (including seed and mixtures of cereals and pulses) 8.01.02.05 Potatoes (including early potatoes and seed potatoes) 8.01.02.06 Sugar beet (excluding seed) 8.01.02.07 Rape and turnip rape 8.01.02.08 Sunflower 8.01.02.09 Fibre crops (flax, hemp, other fibre crops) 8.01.02.10 Fresh vegetables, melons and strawberries  open field 8.01.02.11 Temporary grass and permanent grassland 8.01.02.12 Other crops on arable land 8.01.02.13 Fruit and berry plantations 8.01.02.14 Citrus plantations 8.01.02.15 Olive plantations 8.01.02.16 Vineyards 8.02 Irrigation methods employed 8.02.01 Surface irrigation (flooding, furrows) Leading the water along the ground, either by flooding the whole area or leading the water along small furrows between the crop rows, using gravity as a force. 8.02.02 Sprinkler irrigation Irrigating the plants by propelling the water under high pressure as rain over the parcels. 8.02.03 Drop irrigation Irrigating the plants by placing the water low by the plants drop by drop or with micro-sprinklers or by forming fog-like conditions. 8.03 Source of irrigation water used on the holding The source of all or most of the irrigation water used on the holding. 8.03.01 On-farm ground water Water sources, situated on or near the holding, utilising water pumped from bored or dug wells or from free-flowing natural groundwater springs or the like. 8.03.02 On-farm surface water (ponds or dams) Small natural ponds or artificial dams, situated entirely on the holding or used only by one holding. 8.03.03 Off-farm surface water from lakes, rivers or watercourses Surface fresh waters (lakes, rivers, other waterways), not artificially created for irrigation purposes. 8.03.04 Off-farm water from common water supply networks Sources of water from outside the holding, other than the ones mentioned in Off-farm surface water from lakes, rivers or watercourses, accessible to at least two holdings. A fee is normally charged for access to these sources. 8.03.99 Other sources Other sources of irrigation water, not mentioned elsewhere. These might be strongly saline sources like the Atlantic or Mediterranean, in which case it is treated to reduce the salt concentration (desalinated) before use, or from brackish (low saline content) water sources like the Baltic Sea and certain rivers, in which case it is possible to use it directly, untreated. The water might also have undergone waste water treatment and is delivered to the user as reclaimed waste water. 8.04 Volume of water used for irrigation per year The volume of water that has been used for irrigation on the holding during the 12 months prior to the reference date of the survey, regardless of the source.